Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces Release of Fourth Quarter and Year Ended December 31, 2008 Financial Results (TSX: AVN.UN, NYSE: AAV) CALGARY, March 18 /CNW/ - Advantage Energy Income Fund ("Advantage" or the "Fund") is pleased to announce the financial and operating results for the year ended December 31, 2008. << Funds from Operations Increased 33% and Annual Production Increased 8% - Strong average natural gas and crude oil prices and excellent drilling results resulted in a 33% increase in funds from operations to $361.1 million for 2008 compared to $271.1 for 2007. Funds from operations on a per unit basis increased 16% to $2.57 per Trust Unit compared to $2.22 per Trust Unit for the year ended December 31, 2007. - Average 2008 daily production increased 8% to 32,273 boe/d compared to 29,962 boe/d for 2007. This was achieved despite 1,100 boe/d (73% natural gas) being curtailed since August 2008 as a result of a third party facility outage at the Lookout Butte property. Fourth quarter production of 31,529 boe/d was impacted by severe cold weather in December and the continuing outage at Lookout Butte. - Natural gas production for 2008 increased 5% to 122.9 mmcf/d, compared to 117.0 mmcf/d for 2007. Crude oil and natural gas liquids production increased 13% to 11,793 bbls/d compared to 10,462 bbls/d in 2007. - Operating costs for 2008 increased to $13.89 per boe due to higher cost of service and supplies driven by the increasing commodity price environment for most of the year. Fourth quarter 2008 operating costs was $14.71 per boe due to lower production, the impact of higher third party processing costs, increased property taxes and additional costs due to the severe cold weather that created unplanned equipment repairs. - The Fund declared distributions totaling $1.40 per Trust Unit with a 2008 payout ratio of just 54% as compared to 79% for 2007. Since inception, the Fund has distributed $1.1 billion or $17.66 per Trust Unit. Highly Efficient Reserve Additions from a Very Successful 2008 Drilling Program - Overall, the Fund replaced 290% of annual production with the vast majority of reserve additions realized through our successful 2008 drilling program at Glacier, Alberta where the Fund commenced a significant development drilling program on our Montney natural gas resource play (refer to Advantage's year-end reserves press release dated March 5, 2009). - Proven and probable reserves increased 15% to 174.8 mmboe from 152.2 mmboe at year end 2007. Proven reserves increased 7% to 102.3 mmboe from 95.6 mmboe at year end 2007. The Fund's proven plus probable reserve life index increased 26% to 15.2 years compared to 12.1 years at the end of 2007. Natural gas reserves calculate to a reserve life index of 15.9 years, and crude oil and natural gas liquids calculate to a reserve life index of 13.9 years, indicative of a very stable producing platform with significant upside potential. - In 2008, all-in Finding, Development and Acquisition ("FD&A") costs were $7.67 per proven plus probable boe before changes in future development capital ("FDC") and $16.70 per boe including changes in FDC. Drill bit reserve additions alone resulted in the replacement of 285% of annual production at a Finding and Development ("F&D") cost of $7.61 per proven and probable boe before consideration of changes in FDC and $16.95 per boe including the change in FDC. - The 2008 capital program totaled $263.2 million of which $255.6 million was invested in development activities and $7.6 million was expended on a complimentary acquisition at our Nevis property. Advantage invested $101 million at Glacier, which dramatically increased proven and probable reserves. Included in our 2008 capital expenditures were $20 million of strategic undeveloped land acquisitions, the majority of which was located at Glacier. A total of 124 gross (86.8 net) wells were drilled in 2008 at a 99% success rate. The $7.6 million Nevis acquisition resulted in increasing our working interest in 9 gross sections of land and provided future drilling locations on an additional 4 gross sections for Horseshoe Canyon coal bed methane. Glacier Montney Results Confirms Significant Resource Play Potential - Advantage invested $101 million at Glacier in 2008 and increased proven and probable reserves by 29 mmboe and confirmed horizontal well rates of 2.5 to 7.5 mmcfd (417 to 1,250 boe per day). - The 2008 F&D cost at Glacier was $3.48 per proven and probable boe before changes in FDC and $13.14 per boe including changes in FDC. - Montney reserves are assigned to only 32 of our 89 sections. The reserve assignment is based on an average well density of 2.4 wells per section of land although we currently have regulatory approval to drill up to 8 wells per section consisting of 4 wells in the Upper and 4 wells in the Lower Montney zones. Adjacent operators are currently evaluating 16 wells per section which may lead to significant future reserve additions. Further delineation drilling is required to evaluate the undeveloped land potential in the remaining 57 sections. Based on results to date, 440 locations have been confirmed in our extensive Montney land block. The drilling inventory at Glacier could exceed 800 locations depending on the density of horizontal wells that will ultimately be drilled per section of land. - Advantage estimates that fully developing the Montney resource potential at Glacier will require additional capital expenditures in excess of $2.5 billion over the life of the project which, if properly deployed, could result in significant reserve and production growth. Advantage will utilize a disciplined financial approach to development in order to yield significant long term value growth for Unitholders. Hedging Update - Advantage's hedging program includes 56% of our net natural gas production hedged for 2009 at an average price of $8.09 Cdn per mcf and 48% hedged for 2010 at an average price of $7.46 per mcf. Crude oil hedges include 46% of our net crude oil production hedged at an average floor price of $69.38 Cdn per bbl and 26% hedged for 2010 at an average price of $67.83 Cdn per bbl. Details on our hedging program are available on our website. Looking Forward - The Board of Directors approved a 2009 budget with capital expenditures between $100 and $135 million with approximately 46% directed to further developing our Montney natural gas reserves and production at Glacier. As a result of a much lower commodity price environment driven by global economic concerns, Advantage will be very disciplined and proactive to undertake actions as required to balance our capital and cash flows as we prepare for a challenging 2009. However, our capital expenditure priority will be to ensure the funding of further development in our Montney resource play at Glacier where the Fund sees significant reserves and production growth potential. - On March 18, 2009, Advantage announced that our Board of Directors had approved conversion to a growth oriented corporation and a strategic asset disposition program to increase financial flexibility. - The corporate conversion will be subject to two-thirds Unitholder approval as well as customary court and regulatory approvals, anticipated to be completed on or about June 30, 2009. The conversion will enable Advantage to pursue a business plan that is focused on the development and growth of the Montney natural gas resource play at Glacier. The conversion will have the added benefit of removing the uncertainty surrounding the upcoming changes in Canadian tax law whereby the government will begin imposing taxes on income trusts on January 1, 2011. - The Fund has retained Tristone Capital Inc. to assist with the disposition of properties producing up to 11,300 boe/d of light oil and natural gas properties located in Northeast British Columbia, West Central Alberta and Northern Alberta. The net proceeds from these sales or other oil and natural gas property sales will initially be used to reduce outstanding bank debt to improve Advantage's financial flexibility. Advantage may also draw down its credit facilities in the future to redeem certain of the Fund's convertible debentures. Proposals are anticipated by mid May 2009 and the selected assets will be available in four distinct packages varying in size from approximately 1,600 to 5,400 boe/d of production. - As another step to increase Advantage's financial flexibility and to focus on development and growth at Glacier, Advantage will discontinue payment of cash distributions with the final cash distribution paid on March 16, 2009 to unitholders of record as of February 27, 2009. Going forward, Advantage does not anticipate paying distributions or dividends in the immediate future and will instead, direct cash flow to capital expenditures and debt repayment. Financial and Operating Highlights Year ended December 31, 2008 2007 2006 2005 2004 Financial ($000, except per Trust Unit, per boe or as otherwise indicated) Revenue before royalties(1) 741,962 557,358 419,727 376,572 241,481 per Trust Unit(2) 5.32 4.66 5.18 6.65 5.89 per boe 62.82 50.97 48.41 51.27 38.92 Funds from operations 361,087 271,143 214,758 211,541 126,478 per Trust Unit(3) 2.57 2.22 2.65 3.72 3.05 per boe 30.58 24.79 24.78 28.80 20.39 Net income (loss) (20,577) (7,535) 49,814 75,072 24,038 per Trust Unit(2) (0.15) (0.06) 0.62 1.33 0.59 Distributions declared 196,642 215,194 217,246 177,366 117,655 per Trust Unit(3) 1.40 1.77 2.66 3.12 2.82 Expenditures on property and equipment 255,591 148,725 159,487 103,229 107,893 Working capital deficit(4) 146,397 28,087 42,655 31,612 56,408 Bank indebtedness 587,404 547,426 410,574 252,476 267,054 Convertible debentures (face value) 219,195 224,612 180,730 135,111 148,450 Trust Units outstanding at end of year (000) 142,825 138,269 105,390 57,846 49,675 Basic weighted average Trust Units (000) 139,483 119,604 80,958 56,593 41,008 Operating Daily Production Natural gas (mcf/d) 122,878 116,998 94,074 78,561 77,188 Crude oil and NGLs (bbls/d) 11,793 10,462 8,075 7,029 4,084 Total boe/d at 6:1 32,273 29,962 23,754 20,123 16,949 Average pricing (including hedging) Natural gas ($/mcf) 8.14 7.21 6.86 7.98 6.08 Crude oil and NGLs ($/bbl) 87.08 65.38 62.44 57.58 46.58 Proved plus probable reserves Natural gas (bcf) 704.3 546.4 442.7 286.9 296.9 Crude oil & NGLs (mbbls) 57,386 61,131 47,524 36,267 34,316 Total mboe 174,767 152,203 121,317 84,082 83,799 Reserve life index (years)(5) 15.2 12.1 11.4 12.0 9.9 (1) includes realized derivative gains and losses (2) based on basic weighted average Trust Units outstanding (3) based on Trust Units outstanding at each distribution record date (4) working capital deficit excludes derivative assets and liabilities (5) based on year end exit production rates Management's Discussion & Analysis >> The following Management's Discussion and Analysis ("MD&A"), dated as of March 18, 2009, provides a detailed explanation of the financial and operating results of Advantage Energy Income Fund ("Advantage", the "Fund", "us", "we" or "our") for the quarter and year ended December 31, 2008 and should be read in conjunction with the audited consolidated financial statements. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Non-GAAP Measures The Fund discloses several financial measures in the MD&A that do not have any standardized meaning prescribed under GAAP. These financial measures include funds from operations, funds from operations per Trust Unit and cash netbacks. Management believes that these financial measures are useful supplemental information to analyze operating performance, leverage and provide an indication of the results generated by the Fund's principal business activities prior to the consideration of how those activities are financed or how the results are taxed. Investors should be cautioned that these measures should not be construed as an alternative to net income, cash provided by operating activities or other measures of financial performance as determined in accordance with GAAP. Advantage's method of calculating these measures may differ from other companies, and accordingly, they may not be comparable to similar measures used by other companies. Funds from operations, as presented, is based on cash provided by operating activities before expenditures on asset retirement and changes in non-cash working capital. Funds from operations per Trust Unit is based on the number of Trust Units outstanding at each distribution record date. Cash netbacks are dependent on the determination of funds from operations and include the primary cash revenues and expenses on a per boe basis that comprise funds from operations. Funds from operations reconciled to cash provided by operating activities is as follows: << Three months ended Year ended December 31 December 31 ($000) 2008 2007 %change 2008 2007 %change Cash provided by operating activities $ 83,754 $ 83,366 0% $374,750 $249,132 50% Expenditures on asset retirement 2,968 2,116 40% 9,259 6,951 33% Changes in non-cash working capital (17,352) (4,963) 250% (22,922) 15,060 (252)% Funds from operations $ 69,370 $ 80,519 (14)% $361,087 $271,143 33% >> Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance.
